UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

    Plaintiff,

         v.                                             Criminal No. 06cr200-01 (CKK)
                                                           (Civil Action No. 14-948)
 ADAM K. HAMILTON,

    Defendant.


                            MEMORANDUM OPINION & ORDER
                                  (August 24, 2015)

       Presently before the Court is Defendant Adam Hamilton’s [57] Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence. Mr. Hamilton, who was originally proceeding

pro se, requests that the Court reconsider and reduce his sentence on the basis that he was

improperly designated as an armed career criminal under the Armed Career Criminal Act

(“ACCA”). On June 8, 2015, the Court entered an [74] Order appointing Steven R. Kiersh, Esq.,

to represent Mr. Hamilton with respect to his § 2255 motion and ordering additional briefing on

the sole claim for relief in his motion.

       On August 24, 2015, the government filed a [80] response to Mr. Hamilton’s

supplemental brief indicating that in light of the Supreme Court of the United States’ holding in

Johnson v. United States, 135 S. Ct. 2551 (2015), and based on the particular facts of this case,

“the United States no longer will argue that defendant was properly sentenced to a 15-year prison

term pursuant to 18 U.S.C. § 924(e)(1).” Govt.’s Resp. to Supp. to § 2255 Mot. at 3. As such,

the brief indicates that “the Court should vacate defendant’s 15-year prison sentence and set this

matter down for a hearing to impose a prison sentence of not more than ten years, as authorized
by 18 U.S.C. § 924(a)(2).” Id. at 1. Furthermore, the brief indicates that Mr. Hamilton’s counsel

“favors setting an early status date and a further date of a re-sentencing,” as requested by the

government. For the reasons described above, the Court GRANTS Adam Hamilton’s [57]

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence, as conceded by the

Government, and DENIES AS MOOT Adam Hamilton’s [77] Motion to Treat Argument

Pertaining to the Residual Clause as Conceded. The Court shall by separate order set a status

hearing date. At the status hearing, the Court shall set a re-sentencing date for Mr. Hamilton.

       Accordingly, it is this 24th day of August, 2015, hereby

       ORDERED that Adam Hamilton’s [57] Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence is GRANTED as conceded by the government; and it is further

       ORDERED that Adam Hamilton’s [77] Motion to Treat Argument Pertaining to the

Residual Clause as Conceded is DENIED AS MOOT.

       IT IS SO ORDERED.

       This is a final appealable order.

                                                               /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                 2